Citation Nr: 0709158	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  01-03 582	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a left knee disability has been 
received.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from August 1971 to August 
1972.

By rating action of November 1972, the RO denied service 
connection for a left knee disability, but the veteran did 
not appeal that denial.

This appeal to the Board of Veterans Appeals arises from a 
November 2000 rating action that denied service connection 
for a left knee disability.

In January 2003, the Board determined that further 
evidentiary development was warranted in this case, and 
undertook such development pursuant to the provisions of 
38 C.F.R. § 19.9 (2002) and Board procedures then in effect.  
The Board notified the appellant and his representative of 
that development by letter of April 2003.  The provisions of 
38 C.F.R. § 19.9 purporting to confer upon the Board 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board but not reviewed by the RO were later 
held to be invalid (see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003)).  The Board remanded this case to the RO in July 2003, 
November 2004, and July 2006 for further development of the 
evidence and for due process development.

The Board's decision reopening the claim for service 
connection for a left knee disability is set forth below.  
The claim for service connection for a left knee disability 
on the merits is addressed in the REMAND section of this 
decision following the ORDER.  That matter is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the appellant when 
further action on his part is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the application to reopen the claim for service 
connection for a left knee disability has been accomplished.

2.  The RO denied service connection for a left knee 
disability by rating action of November 1972; the veteran was 
notified of the denial by letter the same month, but he did 
not appeal.

3.  Evidence associated with the claims folder since the 
November 1972 rating action bears directly and substantially 
upon the matter of service connection for a left knee 
disability; is neither cumulative nor redundant; and by 
itself is so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1972 rating action denying service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302,  20.1103 
(2006).

2.  Since November 1972, new and material evidence to reopen 
the claim for service connection for a left knee disability 
has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In view of the favorable disposition on the issue of new and 
material evidence to reopen the claim for service connection 
for a left knee disability, the Board finds that all 
notification and development action needed to render a fair 
decision on this aspect of the appeal has been accomplished.

II.  Application to Reopen the Claim for Service Connection 
for                                a Left Knee Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002);     38 C.F.R. 
§ 3.303 (2006).  

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  Where the evidence shows that there 
was an increase in disability during service, there is a 
presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  See Wagner v. Principi, 370 F.3d 1089, 1097 
(Fed. Cir. 2004). 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2006).

There is no aggravation of a pre-existing disease or injury 
if the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R.                § 
3.306(b)(1).  Intermittent or temporary flare-ups during 
service of a pre-existing injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted 
with symptoms, must have worsened.  Hunt v. Derwinski,  1 
Vet.       App. 292, 297 (1991).  Accordingly, a lasting 
worsening of the condition - i.e., a worsening that existed 
not only at the time of separation, but one that still exists 
currently - is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 
538 (1996).

The veteran's claim for service connection for a left knee 
disability was previously considered and denied by rating 
action of November 1972.  The evidence then considered 
included the service medical records.  The RO denied the 
claim on the grounds that a left knee disability existed 
prior to service and was not aggravated thereby, inasmuch as 
there was no evidence of superimposed trauma to the left knee 
in service.  The veteran was notified of that rating action 
by letter of November 1972, but he did not appeal.

Because the veteran did not appeal the November 1972 denial, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  The 
VA may, however, reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108;  38 C.F.R. 
§ 3.156(a).  

The current application to reopen the claim for service 
connection was filed in September 2000.  With respect to 
attempts to reopen previously-denied claims prior to 29 
August 2001, 38 C.F.R. § 3.156(a) provides that "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

38 U.S.C.A. § 5108 requires a review of all evidence 
submitted by or on behalf of a claimant since the last final 
denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
In this case, the last final denial pertinent to the claim 
for service connection for an acquired psychiatric disorder 
was that by rating action of November 1972.  Furthermore, for 
purposes of the "new and material evidence" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

In this case, following the veteran's September 2000 
application to reopen the claim for service connection for a 
left knee disability, the RO initially denied service 
connection by rating action of November 2000, and again 
denied service connection by December 2006 Supplemental 
Statement of the Case (SSOC) on the grounds that new and 
material evidence to reopen the claim had not been received.  

However, in September 2000, M. K., D.O., opined that the 
veteran's severe left knee degenerative arthritis was 
directly related to previous and old trauma that he sustained 
in military service, and which trauma caused the arthritis.  

On January 2005 examination, a VA physician noted an old 
injury to the veteran's left knee prior to service, a couple 
of repeat strains in service, VA surgery for cartilage 
debridement shortly after discharge from service, and a total 
left knee arthroplasty in 1999.  On that record, he opined 
that any relationship of the inservice left knee condition to 
the post-service arthritis following total left knee 
arthroplasty was purely speculative.  In a March 2005 
addendum to his January examination report, the VA physician 
noted that the veteran's service medical records documented 
some left knee straining injuries in service, but commented 
that whether there was any extent that this aggravated the 
natural progression of his pre-existing left knee disease 
could not be determined, because a total left knee 
replacement had been done.  Consequently, he opined that any 
relationship between the veteran's current left knee 
condition status post knee replacement to his service-
connected strains was speculative.  

In 2006, subsequent to the 2005 VA examination, additional VA 
medical records were received showing hospitalization of the 
veteran in September 1972 for a left knee arthrotomy, medial 
meniscectomy, and post-capsular reefing, with follow-up post-
surgical treatment through December 1972.  Those records 
indicated a left knee injury prior to military service, and 
several episodes of acute twisting injury to the left knee 
while playing sports in service.     

The Board finds that the evidence received since 1972 is 
"new" evidence, in that it was not previously submitted to 
agency decisionmakers, bears directly and substantially upon 
the specific matter under consideration, and is neither 
cumulative nor redundant.  The Board also finds that this 
evidence is "material" for the purpose of reopening the 
claim, as, by itself, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The post-service 1972 VA medical records document a history 
of several episodes of left knee injury during military 
service, and a current detailed clinical evaluation of the 
knee shortly after separation from service, thus for the 
first time documenting the level of left knee disability 
shortly after separation from service and prior to surgery - 
information that was not available to the VA examiner when he 
rendered his medical opinion in this case in 2005.  Moreover, 
a private physician in September 2000 opined that the 
veteran's current left knee disability was directly related 
to trauma that he sustained in military service.   

As new and material evidence has been received, the Board 
finds that the criteria for reopening the claim for service 
connection for a left knee disability are met.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for a left knee 
disability has been received, the appeal is granted to this 
extent.


REMAND

In view of the Board's decision reopening the claim for 
service connection for a left knee disability, above, initial 
RO adjudication of the claim for service connection on the 
merits, in the first instance, is warranted.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim for service connection has not been accomplished.  

The current evidence of record does not clearly establish the 
etiology of the veteran's current left knee disability and 
its relationship, if any, to military service.  As such, the 
Board finds that a new VA orthopedic examination would be 
helpful in reconciling the equivocal opinions as to etiology 
and resolving the claim for service connection.  See 
38 U.S.C.A. § 5103A.  Thus, the RO should arrange for the 
veteran to undergo VA orthopedic examination at an 
appropriate VA medical facility.

The veteran is hereby advised that failure to report for such 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2006).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled examination, the RO should obtain and associate 
with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:



1.  The RO should arrange for the veteran 
to undergo VA orthopedic examination of 
his left knee at an appropriate VA 
medical facility.  The purpose of the 
examination is to reconcile the various 
medical opinions of record as to the 
etiology of his current left knee 
disability.  The claims folder must be 
made available to the  physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

The examining physician should render an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50% probability) that any current left 
knee disability is the result of disease 
or injury incurred in or aggravated by 
the veteran's military service.  In 
rendering the requested opinion, the 
doctor should review and discuss specific 
medical records-namely, the service 
medical records, the post-service 1972 VA 
hospital and surgical follow-up records, 
Dr. M. K.'s September 2000 medical 
report, and the January and March 2005 VA 
physician's examination reports.  

For any left knee disability found to 
have existed prior to service, the 
physician should state whether such 
disability increased in severity during 
service, and if so, whether such increase 
was beyond the natural progress of the 
condition.  

For any left knee disability found not to 
have existed prior to service, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50% 
probability) that such disability had its 
onset in military service, or is 
otherwise causally related to any 
incident of service.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

2.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.  If 
the veteran fails to report for the 
scheduled examination without a showing 
of good cause, the RO must apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim remaining 
on appeal in light of all pertinent 
evidence and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and affords them the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


